internal_revenue_service number release date index number ------------------------------------ -------------------------------------------------- ----------------------------------- ------------------------------- -------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-126848-06 date date company date -------------------------------------------------- ----------------------- ---------------------- dear ------------------------- this letter responds to a letter from your authorized representative dated date requesting an extension of time for company to elect under ' c of the procedure and administration regulations to be treated as an association_taxable_as_a_corporation you represent the following facts it was intended that company be treated as a corporation effective date however due to inadvertence company did not file form_8832 entity classification election facts law regulations sec_301_7701-3 provides that a business_entity that is not classified as a corporation under ' b or an eligible_entity may elect its classification for federal tax purposes as provided in this section an eligible_entity with a single owner can elect to be classified as an association and thus a corporation under ' b or to be disregarded as an entity separate from its owner sec_301_7701-3 provides in general that unless it elects otherwise a domestic eligible_entity with a single owner is disregarded as an entity separate from its owner plr-126848-06 sec_301_7701-3 provides in general that an eligible_entity may elect to be classified other than as provided under ' b by filing form_8832 with the applicable service_center sec_301_7701-3 provides that an election made under ' c i will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under ' c the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' requests for relief under ' will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based on the facts and representations submitted we conclude that company has satisfied the requirements of and consequently company is granted an extension of days from the date of this letter for electing under ' to be treated as an association_taxable_as_a_corporation effective date company must file form_8832 within the extension period with the appropriate service_center with a copy of this letter attached except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election plr-126848-06 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer on whose behalf it was requested according to ' k of the internal_revenue_code this ruling may not be used or cited as precedent sincerely s enclosures copy of this letter copy for ' purposes heather c maloy associate chief_counsel passthroughs and special industries
